IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GREGORY R. ROBINSON,                  §
                                       §   No. 344, 2020
       Defendant Below,                §
       Appellant,                      §   Court Below—Superior Court
                                       §   of the State of Delaware
       v.                              §
                                       §   Cr. ID No. 1902005192 (K)
 STATE OF DELAWARE,                    §
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: January 27, 2021
                          Decided:   March 15, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      Upon consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

      (1)    The appellant, Gregory R. Robinson, filed this appeal from a Superior

Court order sentencing him for a violation of probation (“VOP”). The State of

Delaware has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Robinson’s opening brief that his appeal is without merit.

We agree and affirm.

      (2)    On September 16, 2019, Robinson pleaded guilty to strangulation. The

Superior Court sentenced Robinson to thirty months of Level V incarceration, with
credit for sixty-nine days previously served, suspended after one year for decreasing

levels of supervision that included eighteen months of Level III GPS. The Superior

Court modified Robinson’s sentence to grant him credit for 118 days previously

served.

      (3)    On August 11, 2020, an administrative warrant was filed for

Robinson’s VOP. The VOP report alleged that Robinson failed to report to his

probation officer multiple times, used drugs, allowed his GPS tracker to die, and

repeatedly violated his curfew.

      (4)    On August 25, 2020, the Superior Court found that Robinson violated

his probation and sentenced him to eighteen months of Level V incarceration,

suspended after five months for decreasing levels of supervision that included one

year of Level III supervision. The “notes” section of the sentencing order required

Robinson to keep his GPS in working order. On October 3, 2020, the Superior Court

corrected the VOP sentencing order to include Level III GPS and to hold Robinson

at Level V for Level III GPS. This appeal followed.

      (5)    In his opening brief, Robinson primarily challenges the conditions of

his incarceration, including the risk of COVID-19 infection. Robinson asks for

elimination of the GPS provision in his sentence so he may be released from Level

V incarceration. The only claim Robinson makes relating to his VOP is that the




                                         2
probation officer charged him with curfew violations based on an address where she

knew he did not reside.

         (6)       Although Robinson disputes the curfew violations, he does not deny

his admissions of drug use or multiple failures to report to his probation officer.

Once Robinson committed a VOP, the Superior Court could impose any period of

incarceration up to and including the balance of the Level V time remaining on

Robinson’s sentence.1 Robinson’s VOP sentence does not exceed the statutory

limits or the Level V time previously suspended. As to Robinson’s request for

elimination of the GPS requirement from his VOP sentence so he can be released

from Level V incarceration, this request appears moot as Robinson was released

from Level V incarceration in January. Robinson has not stated any basis for

reversal of his VOP sentence.

         NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                                      BY THE COURT:


                                                      /s/ Collins J. Seitz, Jr.
                                                           Chief Justice




1
    11 Del. C. § 4334(c); Pavulak v. State, 880 A.2d 1044, 1046 (Del. 2005).
                                                 3